United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3844
                         ___________________________

                                   Michael Bowden

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Jimmy Banks, Warden, Varner Unit, ADC; Joe Page, III, Deputy Warden, Varner
  Unit, ADC; Shirley Hudson, CO, Varner Unit, ADC; G. Williams, CO, Varner
               Unit, ADC; K. Bolden, Major, Varner Unit, ADC

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                              Submitted: June 15, 2015
                                Filed: June 23, 2015
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.



      Michael Bowden appeals following entry of judgment against him in his pro
se 42 U.S.C. § 1983 action, in which he claimed that defendants failed to protect him
from an assault by other inmates. Upon careful de novo review, we conclude that, for
the reasons explained by the district court,1 the court not err in (1) dismissing three
defendants without prejudice based on Bowden’s failure to exhaust his administrative
remedies, see 42 U.S.C. § 1997(e); King v. Iowa Dep’t of Corr., 598 F.3d 1051,
10532 (8th Cir. 2010) (standard of review); and (2) granting summary judgment for
the remaining two defendants, see Whitson v. Stone Cnty. Jail, 602 F.3d 920, 923
(8th Cir. 2010) (standard of review and elements of failure-to-protect case).
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-